EXHIBIT 10.19
 
 
MORIAH L.P. SECURITY AGREEMENT
 
NOTE CONVERSION AGREEMENT
 
 
NOTE CONVERSION AGREEMENT, dated as of October 9, 2012 (this “Agreement”),
between InterMetro Communications, Inc., a Nevada corporation (the “Company”),
and Moriah Capital, L.P., a Delaware limited partnership (together with its
successors and any assignees, “Moriah”).
 
WHEREAS, the Company and certain of its affiliated entities and Moriah have
contemporaneously entered into a Loan Payoff and Closing Agreement, dated as of
the date hereof (as the same may be amended, (the “Loan Payoff Agreement”),
among Moriah, the Company and such affiliates;
 
WHEREAS, in accordance with the Loan Payoff Agreement, the parties have agreed
that (i) a $250,000 Deferred Payoff Amount (as defined therein) will be paid as
set forth therein, and (ii) certain Put Options (the “Put Options”) previously
granted by the Company to Moriah, pursuant to the terms of an Amended and
Restated Securities Issuance Agreement dated as of November 30, 2011 shall be
relinquished, cancelled and eliminated, and in consideration of such Deferred
Payoff Amount and such relinquishment, cancellation and elimination, the Company
shall issue to Moriah a promissory note (the “Note”) in the principal amount of
$987,500 (such principal amount and any accrued but unpaid interest at any time
outstanding being referred to herein as the “Note Indebtedness”) and that such
Note shall be convertible (to the extent described therein), as described in
Section 1 hereof, into such number of fully paid and nonassessable shares (as
may be adjusted pursuant to Section 7 hereof, the “Shares”) of Common Stock, par
value $0.001 per share (“Common Stock”), of the Company, as equals (i) that
portion of the Note Indebtedness that Moriah elects to convert into Common
Stock, divided by (ii) the Conversion Price (as defined below);
 
NOW, THEREFORE, the parties agree as follows:
 
1. Conversion Right: Manner of Exercise.  Subject to the terms hereof,
commencing on the date hereof and until the date that the Note is repaid in
full in accordance with the terms of the Note (the “Expiration Date”), Moriah
shall have the right to convert (the “Conversion Right”) the Note Indebtedness
into such number of shares of Common Stock that shall be obtained by dividing
the Note Indebtedness so converted by the Conversion Price as defined in
Section 3 hereof (except to the extent that such conversion is expressly limited
by the terms of the Note).  Prior to making any payment under the Note (with the
exception of the payment due on the Maturity Date, as defined in the Note), the
Company will give to Moriah at least ten (10) days’ written notice of its intent
to make a payment, which notice shall specify the amounts of principal and
interest, respectively, of such proposed prepayment.  Within such 10-day period
commencing upon Moriah’s receipt of such notice, Moriah may elect, by written
notice given to the Company, to exercise its option to convert the amount of
such payment (allocated between principal and interest, if required based on the
amount of such payment) into Common Stock of the Company.  If Moriah’s written
notice electing to exercise its option to convert the amount of such payment
into Common Stock of the Company is not received by the Company in accordance
with the notice provisions of this Agreement, within the 10-day period provided
for doing so, then such conversion option, as it pertains to the payment with
respect to which such notice was given, shall no longer be available to
Moriah.  If Moriah desires to convert to Common Stock of the Company the
principal balance and accrued unpaid interest that is due and payable on the
Maturity Date, then it shall provide notice of its election to exercise such
option to the Company at least ten (10) days prior to the Maturity Date, failing
which such option shall expire and be of no further force or effect.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2. Conversion Limitations.  Notwithstanding anything contained herein to the
contrary, Moriah shall not be entitled to convert pursuant to the terms hereof
an amount of Note Indebtedness that would be convertible into that number of
shares of Common Stock that would exceed the difference between 4.99% of the
issued and outstanding shares of Common Stock and the number of shares of Common
Stock beneficially owned by Moriah (the “4.99% Limitation”).  For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Moriah may void the 4.99% Limitation
upon not less than 61 days prior notice to the Company or without any notice
requirement upon an Event of Default.
 
In the event that Moriah voids the 4.99% Limitation, Moriah shall not be
entitled to convert pursuant to the hereof an amount of Note Indebtedness that
would be convertible into that number of shares of Common Stock that would
exceed the difference between 9.99% of the issued and outstanding shares of
Common Stock and the number of shares of Common Stock beneficially owned by
Moriah (the “9.99% Limitation”).  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder. Moriah may void the 9.99% Limitation upon not less than 61
days prior notice to the Company or without any notice requirement upon an Event
of Default.
 
3. Certain Definitions.  The terms set forth below shall have the following
meanings. Capitalized terms used but not defined herein have the meanings given
to them in the Loan Payoff Agreement.
 
“Common Stock Equivalent” means any warrant, option, subscription or purchase
right with respect to shares of Common Stock, any security or property rights
convertible into, exchangeable for, or otherwise entitling the holder thereof to
acquire, shares of Common Stock or any warrant, option, subscription or purchase
right with respect to any such convertible, exchangeable or other security.
 
“Conversion Price” means (i) as to any portion of the Note Indebtedness
constituting the principal amount of the Note, $0.25 per share, and (ii) as to
any portion of the Note Indebtedness constituting accrued but unpaid interest,
$0.30 per share, which respective Conversion Prices shall be subject to
adjustment as provided herein.
 
4. Conversion Procedure.
 
(a) In order to exercise the conversion privilege hereunder, Moriah shall give a
Conversion Notice in the form of Annex A (or such other notice which is
reasonably acceptable to the Company) to the Company.
 
(b) As promptly as practicable, but in no event later than three (3) Business
Days after a Conversion Notice is given, the Company shall issue and shall
deliver to Moriah the number of full shares of Common Stock issuable upon such
conversion, rounded up to the nearest whole share.  In lieu of delivering
physical certificates for the shares of Common Stock issuable upon any such
conversion, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, and provided that such shares of Common Stock are properly designated
with restrictions on transfer, if any, upon request of Moriah, the Company shall
use commercially reasonable efforts to cause its transfer agent electronically
to transmit such shares of Common Stock issuable upon conversion to Moriah (or
its designee) by crediting the account of Moriah’s (or Moriah’s designee’s)
broker with DTC through its Deposit Withdrawal Agent Commission system (provided
that the same time periods herein as for stock certificates shall apply).
 
 
-2-

--------------------------------------------------------------------------------

 
 
5. Notices of Certain Company Actions.  In case on or after the date of this
Agreement:
 
(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock; or
 
(b) the Company shall authorize the granting to all of the holders of its Common
Stock of rights or warrants to subscribe for or purchase any share of any class
or any other rights or warrants; the Company shall give Moriah, as promptly as
possible but in any event at least ten (l0) Business Days prior to the
applicable date hereinafter specified, a notice stating the date on which a
record is to be taken for the purpose of such dividend, distribution or rights
or warrants, or, if a record is not to be taken, the date as of which the
holders of Common Stock of record to be entitled to such dividend, distribution
or rights are to be determined.  Such notice shall not include any information
which would be material non-public information for purposes of the Securities
Exchange Act of 1934, as amended.  Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.  In the case of any such action of which
the Company gives such notice to Moriah or is required to give such notice to
Moriah, Moriah shall be entitled to give a Conversion Notice which is contingent
on the completion of such action.
 
6. Stock Fully Paid, Reservation of Shares.  All Shares that may be issued upon
the exercise of the rights represented by this Agreement will, upon issuance, be
duly authorized, fully paid and nonassessable, and will be free from all Liens
with respect to the issue thereof.  During the period within which the
Conversion Right may be exercised, the Company will at all times have
authorized, and reserved for the exercise of the Conversion Right, a sufficient
number of shares of its Common Stock to enable the Company to fulfill its
obligation hereunder.
 
7. Adjustment of Conversion Price and Number of Shares.  The number and kind of
securities purchasable upon conversion, and the Conversion Price, shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:
 
(a) Adjustment for Common Stock Dividends and Distributions.  If the Company
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock or Common Stock Equivalents, in each such event the
Conversion Price that is then in effect shall be ‘decreased as of the time of
such issuance or, in the event such record date is fixed, as of the close of
business on such record date, by multiplying the Conversion Price then in effect
by a fraction (i) the numerator of which is the total number of shares of Common
Stock and Common Stock Equivalents issued and outstanding immediately prior to
the time of such issuance or the close of business on such record date, and
(ii) the denominator of which is the total number of shares of Common Stock and
Common Stock Equivalents issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock or Common Stock Equivalents issuable in payment of such
dividend or distribution; provided; however, that if such record date is fixed
and such dividend is not fully paid or if such distribution is not fully made on
the date fixed therefor, the Conversion Price shall be recomputed accordingly as
of the close of business on such record date and thereafter the Conversion Price
shall be adjusted pursuant to this Section (a) to reflect the actual payment of
such dividend or distribution.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Adjustments for Stock Splits, Stock Subdivisions and Combinations.  If the
Company subdivides or combines the Common Stock, (1) in the case of a
subdivision (including a stock split), the Conversion Price in effect
immediately prior to such event shall be proportionately decreased and the
number of shares of Common Stock purchasable thereunder shall be proportionately
increased, and (2) in the case of a combination (including a reverse stock
split), the Conversion Price in effect immediately prior to such event shall be
proportionately increased and the number of shares of Common Stock purchasable
thereunder shall be proportionately decreased. Any adjustment under this Section
shall become effective at the close of business on the date the subdivision or
combination becomes effective.
 
(c) Adjustments for Reclassification, Reorganization and Consolidation.  In case
of (1) any reclassification, reorganization, change or conversion of securities
of the Common Stock (other than a change in par value) into other shares or
securities of the Company, (2) any merger or consolidation of the Company with
or into another entity (other than a merger or consolidation with another entity
in which the Company is the acquiring and the surviving entity and that does not
result in any reclassification or change of the Common Stock), or (3) any sale
of all or substantially all the assets of the Company, Moriah shall have the
right to receive, in lieu of the shares of Common Stock into which the Note
Indebtedness is convertible, the kind and amount of shares of stock and other
securities, money and property receivable upon such reclassification,
reorganization, change, merger or consolidation or sale upon conversion by
Moriah of the maximum number of shares of Common Stock into which the Note
Indebtedness could have been converted immediately prior to such
reclassification, reorganization, change, merger or consolidation or sale, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.  The provisions of this Section
shall similarly attach to successive reclassifications, reorganizations,
changes, mergers or consolidations.
 
(d) Recapitalizations.  If at any time there occurs a recapitalization of the
Common Stock (other than a subdivision, combination, or merger or sale of assets
or other transaction otherwise provided for in Sections 7(a), 7(b) or 7(c)),
Lender shall be entitled to receive, upon exercise of the Conversion Right and
the giving of the Conversion Notice, the number of shares of capital stock or
other securities or property of the Company or otherwise to which a holder of
the Common Stock deliverable upon conversion would have been entitled on such
recapitalization.  This Section 7(d) shall only apply to a recapitalization in
which all outstanding shareholders of Common Stock receive property for no
additional consideration.  In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section (including adjustment
of the Conversion Price then in effect and the number of shares purchasable upon
exercise of the Conversion Right hereunder) with respect to the rights of Moriah
after the recapitalization so that the provisions of this Section shall be
applicable after that event as nearly equivalent as may be practicable. 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e) No Impairment.  The Company shall not, by amendment of its Certificate of
Incorporation or bylaws, or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in carrying out of all the
provisions of this Agreement and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Moriah against
impairment.
 
(f) Notice of Adjustments.  Whenever the consideration issuable upon a
conversion hereunder shall be changed pursuant to this Agreement, the Company
shall prepare a certificate setting forth, in reasonable detail, the event
requiring the change and the kind and amount of shares of stock and other
securities, money and property subsequently issuable upon a conversion
hereof.  Such certificate shall be signed by its chief financial officer and
shall be delivered to Moriah or such other person as Moriah or any successor
notice recipient may designate.
 
(g) No Fractional Shares.  No fractional shares of Common Stock will be issued
in connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall round up the number of shares issuable in connection with such
exercise to the next whole share.
 
8. Rights as Shareholder.  Moriah shall not be entitled to vote or, subject to
Section 7(a), receive dividends with respect to, or be deemed the holder of,
Shares issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon Moriah, as such, any right to vote
for the election of directors or upon any matter submitted to shareholders at
any meeting thereof, or to receive notice of meetings, or to receive dividends
or subscription rights or otherwise, until the Conversion Right shall have been
exercised and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.
 
9. Representations and Warranties of Company.  The Company represents and
warrants to Moriah as follows:
 
(a) This Agreement has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms.
 
(b) The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable.
 
(c) The execution and delivery of this Agreement are not, and the issuance of
the Shares upon conversion under this Agreement in accordance with the terms
hereof will not be, inconsistent with the Company’s charter or bylaws, as
amended, and do not and will not constitute a default under, any indenture,
mortgage, contract or other agreement or instrument of which the Company is a
party or by which it is otherwise bound.
 
10.           Voting Agreement.  The shares of Common Stock (and any other
securities that are voting securities) issuable pursuant to this Agreement are
subject to a Voting Agreement of common date.
 
 
-5-

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
(a) Notices.  All notices, requests and demands to or upon the respective
parties hereto shall be given in writing, which shall include fax transmission
and email with confirmed electronic receipt during normal business hours, and
shall be deemed to have been duly given or made upon receipt by the receiving
party.  All notices, requests and demands are to be given or made to the
respective parties at the following addresses (or to such other addresses as
either party may designate by notice in accordance-with the provisions of this
paragraph):
 

 
If to the Company:
InterMetro Communications
   
2685 Park Center Drive, Building A
   
Simi Valley, CA 93065
   
Attention: Charles Rice
   
Email: charles.rice@intermetro.net
   
Fax: (805) 582-1006
       
With a copy to:
 Graham & Dunn PC
   
Pier 70 ~ 2801 Alaskan Way, Suite 300
   
Seattle, WA 98121-1128
   
Attention: Maren K. Gaylor
   
Email: mgaylor@grahamdunn.com
   
Fax: (206) 340-9599
       
If to Moriah:
 Moriah Capital, L.P.
   
444 Madison Avenue, Suite 501
   
New York, New York 10022
   
Attention: Greg Zilberstein
   
Email: gregz@moriahcapital.com
       
With a copy to:
 Cohen Tauber Spievack & Wagner PC
   
420 Lexington Avenue, Suite 2400
   
New York, New York 10170
   
Attention: Adam Stein, Esq.
   
Email: astein@ctswlaw.com
   
Fax: (212) 586-5095

 
(b) Amendments.  The terms of this Agreement shall not be amended, altered,
modified, supplemented or terminated in any manner whatsoever except by a
written instrument signed by the parties hereto. The terms of this Agreement
shall not be waived except by a written instrument signed by the party to be
charged with such waiver.
 
(c) Binding on Successors.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that, the Company may not assign any of its rights under this Agreement
to any Person without the prior written consent of Moriah.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d) Invalidity.  Any provision of this Agreement which may be determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof; and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(e) Section or Paragraph Headings.  Section and paragraph headings are for
convenience only and shall not be construed as part of this Agreement
 
(f) Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with, and shall be governed by, the laws of the State of New York
(without giving effect to conflict of law rules).  Venue for all legal
proceedings initiated with respect to this Agreement shall be in the County of
Los Angeles, State of California.
 
(g) Counterparts.  This Agreement may be executed in counterparts and by
facsimile or electronic signature, each of which when so executed, shall be
deemed an original, but all of which shall constitute but one and the same
instrument.
 
 
 
[SIGNATURE BLOCKS ON FOLLOWING PAGE]
 
 


 
-7-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date set forth below.
 
 


 
INTERMETRO COMMUNICATIONS, INC.
(NEVADA)


By: /s/ Charles Rice                                               
Name: ______________________________
Title: C.E.O.                                                                




MORIAH CAPITAL, L.P.


By:          Moriah Capital Management, L.P.,
General Partner


By:          Moriah Capital Management, GP, LLC,
General Partner


By: /s/ Greg Zilberstein                                              
Name:                                                                          
Title:              Managing Partner                                   
        
 
 

--------------------------------------------------------------------------------

 


Annex A


NOTICE OF CONVERSION


To:           InterMetro Communications, Inc.


1.           The undersigned hereby elects to purchase ______ shares of Common
Stock of InterMetro Communications, Inc. in accordance with the terms of the
attached Note Conversion Agreement.  As described in Section 1 of the Note
Conversion Agreement, the undersigned is electing to exercise its option to
convert the amount of a payment under the Note into Common Stock of the Company,
allocated between principal and interest based on the amount of such payment, at
the then applicable Conversion Price, which represents full payment of the
purchase price of such shares.


Amount of conversion allocated to principal:   $________________


Amount of conversion allocated to interest:     $________________


2.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:


Name:                                                                                                                                


Address                                                                                                  
                        


3.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.,


Signature:                                                         


Name:                                                                


Address:                                                          
 
                                                                          
 
                                                                          
 
 
Social Security or Taxpayer Identification
No.:                                                                      
 
 
Annex A Page - 1

--------------------------------------------------------------------------------

 